 1   BROCK & GONZALES, LLP
     D. AARON BROCK (SBN 241919)
 2   CHRISTOPHER P. BRANDES (SBN 282801)
     LINDSAY L. BOWDEN (SBN 318685)
 3   6701 Center Drive West, Suite 610
     Los Angeles, CA 90045
 4   Telephone:    (310) 294.9595
     Facsimile:    (310) 961.3673
 5
     JML LAW P.C.
 6   JOSEPH M. LOVRETOVICH (SBN 73403)
     CATHRYN G. FUND (SBN 293766)
 7   5855 Topanga Canyon Boulevard, Suite 300
     Woodland Hills, CA 91367
 8   Telephone:   (818) 610-8800
     Facsimile:   (818) 610-3030
 9
     Attorneys for Plaintiff
10   GABRIEL URIBE

11   JACKSON LEWIS P.C.
     MICHAEL J. CHRISTIAN (SBN 173727)
12   JAMES C. ANDERSON (SBN 296579)
     400 Capitol Mall, Suite 1600
13   Sacramento, California 95814
     Telephone:   (916) 341-0404
14   Facsimile:   (916) 341-0141

15   Attorneys for Defendant
     SILGAN CONTAINERS MANUFACTURING
16   CORPORATION

17
                                     UNITED STATES DISTRICT COURT
18
                                     EASTERN DISTRICT OF CALIFORNIA
19
     GABRIEL URIBE, an individual,                      CASE NO. 1:19-cv-00559-NONE-BAM
20
                        Plaintiff,
21                                            ORDER GRANTING JOINT
          v.                                  STIPULATION AND REQUEST FOR
22
     SILGAN CONTAINERS MANUFACTURING CONTINUANCE           OF PRETRIAL
                                              DEADLINES
23   CORPORATION, a Delaware corporation; and
     DOES 1-50, inclusive,
24

25                      Defendants.

26
27

28
                                                    1
     Order                                                    Gabriel Uribe v. Silgan Containers Mfg. Corp.
                                                                        Case No. 1:19-cv-00559-LJO-BAM
 1           Currently before the Court is the parties’ Joint Stipulation and Request for Continuance of
 2   Pretrial Deadlines.    (Doc. No. 13.) Having considered the parties’ stipulation, and good cause
 3   appearing based upon the parties’ inability to complete discovery due to the COVID-19 pandemic,
 4   the Court GRANTS the parties’ request as further stated below.         To accommodate the Court’s
 5   calendar as well as the availability of judges to decide this case, and pursuant to the Standing Order
 6   In Light of Judicial Emergency (Doc. No. 12-1), IT IS HEREBY ORDERED that the Scheduling
 7   Conference Order (Doc. No. 11) is modified as follows:
 8                   Expert Disclosure:                                    July 17, 2020

 9                   Supplemental Expert
                     Disclosure:                                           August 21, 2020
10
                     Non-Expert
11                   Discovery Cutoff:                                     July 3, 2020
                     Expert Discovery
12                   Cutoff:                                               September 18, 2020
13                   Pretrial Motion Filing Deadline:                      October 2, 2020
14                   Pretrial Conf:                                        March 5, 2021
                                                                           1:30 p.m.
15                                                                         Dept 4 (NONE)

16                   Jury Trial:                                           May 11, 2021
                     (7 days est.)                                         8:30 a.m.
17                                                                         Dept 4 (NONE)

18            The parties are cautioned that further modifications of the Scheduling Order will not be
19   granted absent a demonstrated showing of good cause. Fed. R. Civ. P. 16(b). Good cause may
20   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any such
21   future difficulties should be explained.
22   IT IS SO ORDERED.
23
         Dated:     April 9, 2020                              /s/ Barbara    A. McAuliffe               _
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        2
     Order                                                         Gabriel Uribe v. Silgan Containers Mfg. Corp.
                                                                             Case No. 1:19-cv-00559-LJO-BAM
